Case 0:20-cv-60808-AHS Document 3 Entered on FLSD Docket 04/17/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Florida [-]

ABIMAEL ROSADO, on behalf of himself and all
others similarly situated,

 

Plaintiff(s)

ATLAS APEX ROOFING, LLC d/b/a ATLAS-APEX
ROOFING,

 

)
)
)
)
)
V Civil Action No. 0:20-cv-60808-AHS
)
)
)
)
)

Defendant(s)

SUMMONS IN A CIVIL ACTION

ATLAS APEX ROOFING, LLC d/b/a ATLAS-APEX ROOFING
c/o Oscar E. Soto, its Registered Agent

2400 E. Commercial Boulevard

Suite 400

Fort Lauderdale, Florida 33388

TO: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: SALAS LAW FIRM, P.A.

c/o Michael G. Green II, Esq.
8551 West Sunrise Boulevard
Suite 300

Plantation, Florida 33322

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: Apr 17, 2020 s/P. Curtis

 

 

 

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court
